EXHIBIT 10.01

 

MEMORANDUM

 

To:

Stephen F. Fisher

 

 

From:

David J. Field

 

 

Date:

March 9, 2004

 

 

Re:

Supplement to Employment Agreement

 

This memorandum (this “Memorandum”) will confirm our agreement to supplement the
terms of your Employment Agreement, dated August 6, 2002 (the “Employment
Agreement”), between Entercom Communications Corp. (the “Company”) and you,
Stephen F. Fisher (“Employee”).

 

Intending to be legally bound hereby, the parties agree as follows:

 

1.                                       This Memorandum shall serve as notice
by the parties, pursuant to Section 1 of the Employment Agreement, that the
Employment Agreement shall terminate February 28, 2005 without an automatic
renewal.

 

2.                                       If the Employment Agreement terminates
by its terms on February 28, 2005, the parties agree that Employee’s employment
with the Company shall continue for a period of 9 months (the “Consulting
Period”).  During the Consulting Period, Employee’s duties shall be that of a
part-time consultant to the Chief Executive Officer of the Company and not as
the Chief Financial Officer or other officer of the Company.  The terms of such
employment during the Consulting Period shall be as follows:

 

a.                                       Employee will be available to consult
with and provide advice and assistance to the Chief Executive Officer on any
matters relating to the Company’s business for up to twenty-five (25) hours per
month.  Such duties may be performed by telephone or in the Company’s corporate
office at such reasonable times as requested by the Chief Executive Officer.

 

b.                                      Company will pay Employee a salary at
the rate of $1,000 per month.  Employee shall not be entitled to additional
option grants, incentive compensation, car allowance or other bonus payments not
already earned under the Employment Agreement on or before February 28, 2005.

 

c.                                       Employee’s then existing options will
continue to vest during the Consulting Period in accordance with the terms of
the Entercom 1998 Equity Compensation Plan and the particular option grants. 
Employee will be paid (based on Employee’s then current salary rate) for any
earned but unused vacation that Employee has accrued as of February 28, 2005.

 

d.                                      Employee will be eligible to participate
in the Company’s 401(k) plan but as a part-time employee will not be eligible
for medical or dental insurance or other benefits available to full-time
employees.

 

e.                                       Employee will not be eligible for any
severance payments and Employee agrees that the agreements and payments
contained in this Memorandum are in lieu of and in full satisfaction of any
severance payments that Employee may have been entitled to under the Employment
Agreement.

 

f.                                         Unless there is a further written
agreement, Employee’s employment with the Company pursuant to this Memorandum
shall terminate after the expiration of the Consulting Period.

 

3.                                       The commencement of the
post-termination Restrictive Covenants contained in Section 11 of the Employment
Agreement shall begin with the expiration of the Employment Agreement on
February 28, 2005.

 

4.                                       Except as specifically set forth in
this Memorandum, the terms of this Memorandum are not intended to, and shall
not, alter the terms of Employee’s employment with the Company prior to the
expiration of the Employment Agreement on February 28, 2005.

 

* * * * * * * * * *

 

1

--------------------------------------------------------------------------------


 

Please confirm your agreement to the foregoing by signing and returning a copy
of this Memorandum.

 

 

ENTERCOM COMMUNICATIONS CORP.

 

 

 

 

By:

/s/ David J. Field

 

 

 

David J. Field

 

 

President and Chief Executive Officer

 

 

ACCEPTED & AGREED TO:

 

 

 

By:

/s/ Stephen F. Fisher

 

 

 

Stephen F. Fisher

 

 

 

 

Date:

March 9, 2004

 

 

 

2

--------------------------------------------------------------------------------